      Case 1:20-cv-00041-BAM Document 15 Filed 08/27/20 Page 1 of 3


 1   Young Cho
     Attorney at Law: 189870
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   David Edward Hernandez
 7
 8
 9
10
11
                          UNITED STATES DISTRICT COURT
12
                         EASTERN DISTRICT OF CALIFORNIA
13
14
15
     DAVID EDWARD HERNANDEZ,                  ) Case No.: 1:20-cv-00041-BAM
16                                            )
                  Plaintiff,                  ) STIPULATION AND ORDER TO
17                                            ) EXTEND BRIEFING SCHEDULE
           vs.                                )
18                                            )
     ANDREW SAUL,                             )
19   Commissioner of Social Security,         )
                                              )
20                Defendant                   )
                                              )
21                                            )
22         TO THE HONORABLE BARBARA A. MCAULIFFE, MAGISTRATE
23   JUDGE OF THE DISTRICT COURT:
24         The parties, by and through their respective counsel, hereby stipulate to
25   extend the time in which plaintiff must file his opening brief for a period of 30
26   days from August 26, 2020, to and including September 25, 2020, and that all
27
                                              -1-
28
      Case 1:20-cv-00041-BAM Document 15 Filed 08/27/20 Page 2 of 3


 1   subsequent deadlines set forth by the Scheduling Order, Doc. No. 5, are extended
 2   accordingly.
 3         This is the first request for an extension in this matter. This request is made
 4   pursuant to paragraph 12 of the Scheduling Order, permitting a single 30-day
 5   extension.
 6         IT IS SO STIPULATED.
 7   DATE: August 26, 2020           Respectfully submitted,
 8                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 9                                        /s/ Young Cho
                                 BY: _________________________
10                                  Young Cho
                                    Attorney for plaintiff
11                                  DAVID EDWARD HERNANDEZ
12
13   Date: August 26, 2020           McGREGOR W. SCOTT
                                     United States Attorney
14
15
16                              BY: /s/ Asim Modi
                                    ASIM MODI
17                                  Special Assistant United States Attorney
                                   Attorneys for Defendant ANDREW SAUL,
18                                 Commissioner of Social Security (Per email
                                   authorization)
19
20
21
22
23
24
25
26
27
                                              -2-
28
       Case 1:20-cv-00041-BAM Document 15 Filed 08/27/20 Page 3 of 3


 1                                                ORDER

 2          The Scheduling Order allows a single thirty-day extension of any part of the Scheduling

 3   Order by stipulation of the parties without the Court's approval. (Doc. No. 5.) This is the first
     extension requested by the parties and therefore Plaintiff shall have an extension of time to file
 4
     and serve his Opening Brief. Plaintiff’s Opening Brief shall be served on or before September
 5
     25, 2020. All other deadlines set forth in the Court's Scheduling Order shall be modified
 6
     accordingly.
 7
     IT IS SO ORDERED.
 8
        Dated:      August 27, 2020                            /s/ Barbara   A. McAuliffe            _
 9                                                      UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                     -3-
28
